Exhibit 10.2

 

FIRST AMENDMENT

TO

SERIES B UNIT PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO SERIES B UNIT PURCHASE AGREEMENT, dated as of
January 31, 2014 (this “Agreement”), is entered into by and among American
Midstream Partners, LP, a Delaware limited partnership (“AMID”), American
Midstream GP, LLC, a Delaware general partnership (“American Midstream GP”), and
High Point Infrastructure Partners, LLC, a Delaware limited liability company
(“HPIP,” and along with American Midstream GP, the “Purchasers”).  Any
capitalized term used and not defined herein shall have the meaning assigned to
such term in that certain Series B Unit Purchase Agreement, by and among AMID
and the Purchasers, dated January 22, 2014 (the “Purchase Agreement”).

 

WHEREAS, pursuant to the Purchase Agreement, AMID agreed to issue and sell to
the Purchasers, and the Purchasers agreed to purchase from AMID, their
respective percentage of Purchased Units as set forth in Schedule A to the
Purchase Agreement; and

 

WHEREAS, AMID and the Purchasers desire to amend the Purchase Agreement so that
American Midstream GP will purchase 100% of the Purchased Units and HPIP will
purchase none of the Purchased Units.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, AMID and the Purchasers hereby agree as follows:

 

1. Schedule A.  Schedule A of the Purchase Agreement is hereby amended and
restated in its entirety as follows:

 

Purchaser

 

Percentage of Purchased
Units

 

Contact Information

American Midstream GP, LLC

 

100

 

1614 15th Street, Suite 300

Denver, Colorado 80202

Attention: William B. Mathews

Telephone: (720) 457-6075

Facsimile: (720) 457-6040

 

2. Effectuation. The amendment contemplated by this Agreement shall be deemed
effective immediately upon the execution of this Agreement by the parties
hereto. There are no conditions precedent or subsequent to the effectiveness of
this Agreement.

 

3. Effect on Agreement. Except as specifically modified herein, the Purchase
Agreement shall continue to be in full force and effect. The execution and
delivery of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any party thereto. From and
after the date hereof, all references in the Purchase Agreement to the
“Agreement” shall mean the Purchase Agreement as modified by this Agreement.

 

--------------------------------------------------------------------------------


 

4. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

 

5. Severability. If any provision in the Agreement is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Agreement shall be construed and enforced as if such illegal, invalid,
not binding, or unenforceable provision had never comprised a part of the
Agreement, and the remaining provisions shall remain in full force and effect.

 

6. Further Assurances. Each party to this Agreement shall execute and deliver
such documents and shall take such actions as may be reasonably necessary or
desirable to effect the transactions described in this Agreement.

 

7. Governing Law. This Agreement will be construed in accordance with and
governed by the laws of the State of New York.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

American Midstream Partners, L.P.

 

 

 

 

By: American Midstream GP, LLC

 

Its General Partner

 

 

 

 

By

/s/ Daniel C. Campbell

 

Name:

Daniel C. Campbell

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

American Midstream GP, LLC

 

 

 

 

By

/s/ Daniel C. Campbell

 

Name:

Daniel C. Campbell

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

High Point Infrastructure Partners, LLC

 

 

 

 

By

/s/ Daniel R. Revers

 

Name:

Daniel R. Revers

 

Title:

President

 

Signature Page to First Amendment to Unit Purchase Agreement

 

--------------------------------------------------------------------------------